﻿I should like first of all to extend my sincerest congratulations to the President of the General Assembly on his election to this important post. The Permanent Representative to the United Nations of a great country, the Federal Republic of Germany, which with Mexico maintains very close relations of friendship and fruitful cooperation, Mr. von Wechmar has on the basis of his personal qualifications gained the admiration and the respect of all.
2.	I also wish to greet the President of the thirty-fourth session, Mr. Salim Salim, whom I congratulate on his brilliant performance not only at the preceding session of the Assembly but also during the special sessions that were convened during his term of office.
3.	On the occasion of its recent admission to membership of the Organization, we wish to welcome the young Republic of Saint Vincent and the Grenadines, with which we are linked geographically by bonds which are destined to become even stronger in the future.
4.	Several weeks ago, at the eleventh special session, we expressed our delight at the admission of Zimbabwe to membership of the Organization.
5.	We cannot at this time fail to refer to the conflict between Iraq and Iran, which is causing us the greatest anxiety. The United Nations, and the Security Council, must attempt forthwith to find a just solution. That is why Norway and Mexico have requested a formal meeting of the Security Council to allow it to exercise the authority vested in it under the Charter. In so doing, we believe that we have reflected the wish of the international community as a whole and, at the same time, fulfilled our responsibility as Members of the Organization.
6.	We are, of course, aware of the attempts at mediation being undertaken in other forums and we wish them every success; but that does not absolve the Security Council from discharging its primary duty of maintaining peace.
7.	The international situation has worsened considerably in the past year and a half. New dangerous international hotbeds of tension have appeared, threatening peace in the Persian Gulf, Afghanistan, Central America and the Caribbean, the Middle East, Southeast Asia and even Europe, where the situation had been stable for several years. It has so far been possible to prevent internal crises from degenerating into international conflicts or the latter from becoming generalized, even though all these crises are fraught with serious dangers.
8.	The most serious aspect of this situation is that it has led to a new climate of tension and antagonism and of attitudes that can be termed hostile and even belligerent. This new climate has brought about not only a halt to, but also a clear reversal of the process of detente, which had steadily gained strength during the last two decades.
9.	Relations among European countries had become stable, especially since the normalization of relations between the Federal Republic of Germany, on the one hand, and the German Democratic Republic and the other countries of Eastern Europe, on the other, so much so that active and fruitful cooperation in all areas had been initiated in that region, one which only a few years earlier had been the most dangerous centre of tension. It would seem that an objective basis for peace, reconciliation and security had been established, one which was specifically embodied in the Helsinki Final Act,' which led to prospects of broader cooperation and even a reversal in the stockpiling of weapons in Central Europe.
10. Relations between the superpowers, never friendly, had nevertheless reached a level which made it possible for them to agree either specifically or tacitly on a number of issues in different fields, including the political and military; that had a decisive stabilizing effect throughout the world. Mankind was very hopeful when the SALT II Treaty  was signed, an agreement which, in spite of its limitations, was perhaps for the first time in history a serious attempt to put an end to the senseless and continuous arms escalation. That agreement meant, above all, that Governments had finally come to realize what the people already knew, that is, that the increase and improvement of weapons by one party irrevocably led to an escalation by another and that that, far from strengthening the real security of anyone, actually weakened it. This new conviction was to be the basis for the SALT III negotiations, to be held for the purpose of finally undertaking a process of gradual and balanced arms reduction. Peace, fragile and precarious in the 1950s, seemed to become ever stronger.
11. Today, everything has changed. Suddenly, and without
any apparent motive, the difficult achievements of the
last 20 years seem to be fading away. The dialogue has
stopped or has assumed harder tones. The military balance
in Central Europe is being questioned, with the emplacement
of nuclear weapons in that region. The future of the
SALT 11 Treaty is undecided. Even worse. the clearly absurd
and dangerous thesis is advanced that there can be victors in
a nuclear conflict. I believe that if a nuclear war were to
occur, the survivors would envy the fate of the dead.

12. The major Powers demand respect for their spheres of
influence as if that were a right, and they even invade them,
forgetting that the inhabitants of those areas are the only
ones who have the right to self-determination and that
geographic proximity does not create any rights or confer on
others a mandate to defend the areas from real or imaginary
dangers. and particularly not the right to intervene in the
settlement of their domestic problems.

13. The revolutionary struggles of peoples to shed dictatorial
yokes and to choose an internal system suited to their
aspirations are viewed and appraised in the context of a
global ideological and political struggle which distorts the
natural expression of the rational forces at play, through the
assistance which the major Powers give to the faction which
comes the closest to their global political and strategic interests.
This has taken place in all continents but, of course,
Mexico is particularly concerned when it takes place in
Central America and the Caribbean.

14. The struggle of some peoples of Central America and
the Caribbean to free themselves from tyrannies or to
change obsolete economic and social structures has contributed
to bringing about a new political situation in that area,
to which not all countries interested in the area have been " able to adjust.

15. Mexico has followed these developments closely with
concern, but also with optimism: with concern because the
increase of internal tensions in that part of the world cannot
but affect us; with optimism because there are real prospects
which enable us to think that such tensions can be limited
and that there could be. a positive outcome if the major
Powers decided not to distort the natural historical process.

16. The policy of the Government of Mexico ill that area
has precisely been aimed at contributing to the reduction of
tension. As a guide to our action, we have taken the following
considerations into account: first, recognition that the
new situation obtaining in' the area is the result of the
legitimate struggle of peoples to change archaic and anachronistic
structures of power and domination; secondly,
defence of the right of peoples to choose the form of political, economic and social organization best suited to their aspirations; thirdly, full respect for the principle of non-interference:
and, fourthly, open dialogue with all countries
of the area. These struggles of peoples cannot be considered
as part of an ideological or political competition among the
superpowers. Further still, the military presence of those
Powers in the region, in whatever form, merely contributes
to increasing tension.

17. This approach has enabled Mexico to maintain and
develop close relations with all the peoples of Central America
and the Caribbean, in particular with those which have
been or could be subjected to a certain degree of isolation.
The constant dialogue with those countries, at the very
highest level, despite the obvious differences between the
political, economic and social systems of Mexico and some
of theirs, has led to a better understanding based on mutual
trust and respect. In brief, we understand the political process
under way, we respect it and we have therefore adjusted
to the new situation which obtains in the region.

18.  The Government of Mexico is hopeful about indications
that other countries also are seeking formulas along
those lines. We can only express our hope that those
formulas which reveal statesmanlike vision, as in the case
of the present assistance of the Government of the United
States to the Government of National Reconstruction of
Nicaragua or the wise decision not to intervene militarily at
the time Somoza was overthrown may extend to other
parts of the region. What happened in Nicaragua is the best
proof of the fact that if a people is allowed to decide its own
fate without outside interference from one side or another,
the solution it will find will be the best one not only for it but
for the international community as a whole.

19. In the economic field Mexico has tried to help in the
solution of the serious problems which are faced by countries
of the area. The agreement on oil supplies and financial
facilities recently signed by President Jose Lopez Portillo of
Mexico and President Luis Herrera Campins of Venezuela is
part of the broader effort at a worldwide rationalization of
energy which was proposed by the President of Mexico. We
believe that this type of concrete action, however limited and
modest, may provide real solutions and may reduce the
possibilities of confrontation and conflict which exist in that
region.

20. A new geopolitical concept has emerged which,
although inadmissible and spurious, is being put forward as
the most natural thing in the world: not only are there zones
of influence near the great Powers that are subjected to their
protection, but there is beginning to be talk now of "zones
of vital interest", perhaps thousands of kilometres away, but
over which there is also a claim to exercise the right of
protection.

21. All these forms of domination and subjugation which
have appeared recently not only are contrary to the international
order established by the Charter but are obsolete, and
that is their worst defect. Contemporary international
society must find standards and formulas that may govern
relations among all States, whether small, medium sized or
large, wealthy or poor, belonging to the West or to the East,
and these must be in keeping with the conditions and aspirations
of present international society; no attempt should be made to revive solutions which were valid in the nineteenth century and at the turn of the century. History does not
repeat itself.

22. The causes of this strange and sudden deterioration of
the international situation are not well understood, nor can
its effects be foreseen. Perhaps we still lack the necessary
historical perspective; but there is no doubt that a new
climate of cold war now exists, with all the dangers it entails.

23. Positive events have also occurred in recent times. The
trend towards peace and detente, which was clearly manifest
in the 1960s and the 1970s, is too powerful and too deep; it
coincides with the interests of the peoples to such an extent
that it is impossible to destroy through errors of judgement
or circumstantial occurrences or even through resistance,
which we hope is transitory, to changes in the status quo in
international economic relations.
  
 
24.	The peoples' awareness has grown in recent years. Groups of countries, and even countries individually, are today convinced that the interests of their regional groups, and even their own national interests, do not always coincide with those of the major political and military blocs they belong to. This identification of autonomous and specific interests has largely led to a true multi polarity of world power. This was dearly seen this past year in Western Europe, Eastern Europe, Latin America, Africa and Asia. The diversification of independent political attitudes is something that we consider to be a healthy and positive phenomenon. As President Lopez Portillo recently stated, Mexico wishes to have a worthy place in the world; it wishes to stand in the world and not to have a seat in a sphere of influence. It seems to me that this attitude, in addition to being intrinsically valid for every country, in the final analysis fosters regional and world peace.
25.	It is also fair to recognize that in this recent period, in spite of manifest hostility, statesmen of the two major Powers have shown restraint and prudence, in the face of the provocations and temptations that have arisen. While some serious problems dividing the two superpowers are still outstanding, we think that, precisely as a contribution to their possible solution, it would be useful and desirable for the two leaders to meet early next year. The United Nations should encourage and facilitate such a meeting, in keeping with its best traditions, in order to signify and symbolize the interest of all mankind in the reduction of international tension. Along the same lines, I would express best wishes for the outcome of the second review session of the Conference on Security and Cooperation in Europe, to be held at Madrid, for the purpose of reducing international tension.
26.	I believe that everyone recognizes the important role that some nonaligned countries have been playing since the end of the 1950s. They encouraged and facilitated the dialogue between the two blocs, in the middle of a cold war, and they truly built bridges between them. Later on, as detente gained ground between the West and the East and dialogue was restored, the main effort of the nonaligned countries focused on the process of decolonization and on trying to improve the economic situation of countries struggling for their full development.
27.	Today, faced with a re-emergence of the cold war, an effort is required similar to the initiatives those countries and their distinguished leaders took 20 years ago; but it will be necessary to adapt these efforts to the new circumstances of contemporary international society, particularly with regard to the relative degree of polycentrism which is its characteristic. Today some countries, irrespective of the political or regional groups they may belong to, irrespective of their ideologies and of whether they are rich and developed or developing, large or medium sized, could unite and pool their efforts at the international level. Their concerted action could be exercised in the political field in favour of detente, as well as in the economic field in favour of a more just international order. I believe that the essential requirement to enable their actions to be effective would be that they be countries that have shown an independent attitude, to the extent that that is possible today, and countries that because of their size, population, wealth, activities, prestige or other factors have a certain pre-eminence in international affairs. These would be some of the so-called medium sized Powers. Their number is changing. Obviously, no one is thinking of a recognized grouping, even less of an organization. We are merely speaking of the possibility of such countries acquiring greater awareness of the fact that their interests as members of the international community are relatively similar and that cooperation among them should be closer for the benefit of certain causes.
28.	The negotiations conducted this past year on cooperation for development have not yielded the expected results. While a consensus was reached on the International Development Strategy for the Third United Nations Development Decade, it was impossible to reach significant agreement on the items to be dealt with in the global negotiations or on the manner in which to negotiate them. One would say that some Governments of the industrialized world have no other view or objective than that of maintaining the existing order, without any changes or adjustments other than those necessary for a return to the golden times prior to 1973, when their economies were expanding thanks to cheap and assured sources of energy, and without much importance being attached to the developing economies, which continued to deteriorate.
29.	This attitude does not take into account the fact that a new objective situation has emerged in the world and that the developing countries have acquired a new awareness of the problem and its root causes. The firm solidarity, unexpected by some, which has been maintained since 1973 between the exporters of oil and the developing consumer countries, which are the ones that have suffered most from the price increases, should lead the industrialized Powers to reflect on the necessity to negotiate seriously with a view to establishing new and more just bases for international economic relations. There is a growing awareness, shared by Governments and independent personalities, that that is the only possible way in which to prevent the vast crisis which is approaching.
30.	It has also been suggested recently that in order to promote negotiations, it would be necessary to hold one or more meetings of a small group, which would none the less be sufficiently representative of heads of Government, to bring North South relations out of the present deadlock, to act as a catalyst to encourage more effective negotiations and to respond imaginatively to the crisis in the world economy. The purpose of those meetings would be to express a specific political will to establish certain minimum bases of agreement to support the series of global negotiations to be held within the United Nations. That is why in this context and together with other Governments Mexico has been exploring the possibility of holding a high level political meeting early next year. We believe that every possible formula should be explored and every opportunity taken for making progress. That is the only motive behind the efforts that have been made at present by the Government of my country.
31.	An important element of the complex economic situation in the world today is the question of energy, which obviously cannot be approached, much less negotiated, in isolation but only as an integral part of a broader group of questions.
32.	Rationalization of the international handling of energy sources cannot be delayed. Without that it would be impossible for developing countries to attain their objective of accelerated and sustained growth; and it would be impossible for advanced countries to restore their dynamics of growth.
33.	A year ago, in this same forum, President Lopez Portillo of Mexico invited the international community  to undertake, as part of the vast effort to change the prevailing international economic order, the preparation and adoption of a world plan for energy which would ensure an orderly, progressive, integrated and just transition from the present energy structure—based on the sometimes wasteful utilization of the most rapidly exhaustible fossil fuels, especially oil—to the future, sustained, rational, orderly and progressive utilization of new and renewable alternative sources of energy, which could be of benefit to all mankind, within a system of shared responsibility and a more just and equitable world economic order.
34.	In no way did the Mexican proposal concerning energy suggest that this question be dealt with in isolation, but rather as it related dynamically to other structural changes in the international economy. It did not suggest a limited discussion on prices and supplies between producers and consumers, but rather broad international negotiations, in which all would participate, dealing with long-term questions relating to the transition in the field of energy. Nor did it counsel dealing in particular with the main source of energy at present, that is, oil, but rather taking a global approach to all energy sources.
35.	One year after that energy proposal was submitted, we see that it has had an influence on the debates and decisions on the new International Development Strategy and on the as yet inconclusive decision on the programme and procedures for the global negotiations. My country remains convinced—and a growing number of nations share this conviction—that changing the present unjust system of international economic relations requires far-reaching global decisions in the field of energy of benefit to all and binding upon all.
36. Among the most encouraging events of recent times is the agreement reached, after ten years of hard efforts, at the Third United Nations Conference on the Law of the Sea. Except for minor outstanding issues, an important draft convention has been completed governing all uses of the sea and its resources.  This ambitious undertaking, as stated in the preamble to the draft convention, represents an important contribution to the maintenance of peace, justice and progress for all peoples of the world, as well as to the attainment of an equitable international economic order.
37.	Despite the vast divergence of interests and political and legal views of the various groups of States, it was possible to attain those impressive results. The draft convention will not totally satisfy anyone, but it is acceptable to all or almost all. The alternative—that is, failure—would have been tantamount to anarchy and confrontation. This experience shows that the problems of the world, difficult though they may seem, can be solved when the participants give overriding importance to the overall long-term community interests instead of to immediate national interests.
38.	In conclusion, I wish to reiterate our view about what is at this time the main concern of peoples and Governments: the maintenance of a just peace permitting progress for all States. To this end we must dispel the threats that are hanging over mankind at the dawn of the 1980s. Intervention in defence of "vital interests" must disappear from the practice and even the language of today's international relations. Let us not forget that while those "interests" were identified with geographical areas yesterday, today they are being identified with energy sources, and tomorrow those same interests could be invoked in connection with food and other raw materials.
39.	The unilateral defence of vital interests—whoever might invoke them and whatever the euphemism used to cloak them—whenever they affected the fate of other peoples would be tantamount to accepting a new colonialism in which the weakest would be the exclusive preserve of the strongest. No "vital interest" can or could ever justify the domination of one people over another. The only vital interest everyone has is peace.
